

116 S3454 IS: Educational Award Parity Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3454IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Coons (for himself, Mr. Cassidy, Mr. Brown, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National and Community Service Act of 1990 to allow participants in specified service positions to transfer national service educational awards to family members.1.Short titleThis Act may be cited as the Educational Award Parity Act.2.Transfer of educational awardsSection 148(f)(2)(A)(i) of the National and Community Service Act of 1990 (42 U.S.C. 12604(f)(2)(A)(i)) is amended by striking in a national service program that receives a grant under subtitle C and inserting in a position specified in section 123.